FeRguson, Judge
(dissenting):
I dissent.
For the reasons set forth in my separate opinion in United States v Wheeler, 12 USCMA 387, 30 CMR 387, I am of the view that a service regulation which purports to require an individual to ,qb; tain the written consent of his conA manding officer in order to enter into marriage with another is an unlawful and unreasonable attempt to interfere in the personal affairs of the member concerned and is, therefore, void.
I would set aside so much of the findings of guilty as relate to violation of a lawful general regulation and order that charge dismissed, returning the record of trial to the board of review for reassessment of sentence.